Citation Nr: 0325591	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-24 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for a fracture of 
the left humerus, with limitation of motion of the left 
shoulder, currently evaluated as 20 percent disabling. 

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD) for the period from 
August 23, 1995 until May 13, 1996.  

3.  Entitlement to an evaluation in excess of 30 percent for 
PTSD for the period from July 1, 1996 until October 17, 1999.  

4.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period from October 18, 1999.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
November 1974.  His claims initially came before the Board of 
Veterans' Appeals (Board) on appeal from a January 1996 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  In June 2000, the 
Board remanded the case back to the RO for additional 
development.  That development has been accomplished and the 
case is once again before the Board for review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claims.  

2.  The veteran is right hand dominant.

3.  The veteran's disability due to a fracture of the left 
humerus, with limitation of motion of the left shoulder, is 
manifested by subluxation of the shoulder joint, abduction 
limited to 40 degrees, pain on motion, an X-ray evidence of 
minimal degenerative changes. 

4.   For the period from August 23, 1995 until May 13, 1996, 
the veteran's PTSD has resulted in definite impairment in his 
ability to work and maintain relationship, with symptoms 
involving depression, sleep problems, irritability, and a 
fear of suicide. 

5.  Since July 1, 1996, the veteran's PTSD has rendered him 
unable to obtain or maintain employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for a fracture 
of the left humerus, with limitation of motion of the left 
shoulder, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5201 (2002).

2.  The criteria for a 30 percent evaluation for PTSD have 
been met for the period from August 23, 1995 until May 13, 
1996.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132 (2002), 
Diagnostic Code 9411 (1996). 

3.  The criteria for a 100 percent evaluation for PTSD have 
been met for the entire period since July 1, 1996.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.16(c), 4.125-4.132 (2002), Diagnostic 
Code 9411 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased evaluations for his service-
connected left shoulder disability and for his service-
connected PTSD.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then 
address the issues on appeal, providing relevant VA law and 
regulations, the relevant factual background, and an 
analysis.

I.  Veterans Claims Assistance Act

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") 
was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA amended 
38 U.S.C.A. § 5103 to clarify VA's duty to notify claimants 
and their representatives of any information that is 
necessary to substantiate the claim for benefits.  The VCAA 
also created 38 U.S.C.A. § 5103A, which codifies VA's duty to 
assist and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim.  See 38 C.F.R.      § 3.159 (2002). 

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  
The Board notes that the VCAA became law in November 2000 and 
that the veteran filed his claims in this case in 1995; those 
claims remains pending before VA.  Thus, to the extent that 
the Kuzma case may be distinguished from the instant case 
because of the finality of the Board decision in Kuzma at the 
time of the November 2000 VCAA enactment date, the Board 
finds that such provisions of the VCAA are applicable to this 
pending appeal.

First, pursuant to the VCAA, VA has a duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

In this case, the Board finds that VA has fundamentally 
complied with the duty-to-assist requirement of the VCAA.  
There does not appear to be any outstanding medical records 
that are relevant to this appeal.  The RO has secured all VA 
records identified by the veteran and his representative at 
two personal hearings.  Pursuant to the Board's remand, the 
veteran was afforded VA compensation examinations to 
determine the nature and severity of his left shoulder 
disability as well as his PTSD.  The RO also obtained the 
veteran's vocational rehabilitation folder.  The veteran and 
his representative were also provided the opportunity to 
submit additional evidence and argument in support of his 
claims.  Under these circumstances, the Board finds that all 
reasonable efforts to secure and develop the evidence that is 
necessary for an equitable disposition of the issues on 
appeal has been made by the agency of original jurisdiction.
 
The Board further observes that the discussions in the rating 
decisions of January 1996, July 1996, July 1998, and December 
2000; the statement of the case issued in February 1996; the 
supplemental statements of the case issued in April 1996, 
June 1996, May 1997, February 1998, July 1998, November 1998, 
February 1999, July 2001, and April 2003; as well as various 
letters by the RO have informed the veteran of the 
information and evidence necessary to substantiate his 
claims.  In these documents, as well as in a May 2003 letter, 
the RO specifically outlined for the veteran the evidence he 
was expected to obtain and which evidence VA would obtain.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The 
RO also explained that VA would make reasonable efforts to 
help him get evidence such as medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  In the May 2003 letter, the RO then informed the 
veteran that he could contact that office by telephone if he 
had any questions or needed assistance with his claims.  

The Board thus concludes that the veteran has been notified 
of the evidence and information necessary to substantiate his 
claims and has been notified of VA's efforts to assist him.  
See Quartuccio, supra.  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claims.  
Therefore, further development is not necessary to meet the 
requirements of 38 U.S.C.A. §§ 5103 and 5103A.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  Disposition of the veteran's claims at the 
present time is appropriate.

II.  Left Shoulder

The record shows that the veteran fractured his left humerus 
in a motor vehicle accident while on active duty.  As a 
result, service connection was granted for residuals of a 
fracture of the left humerus, with separate evaluations 
assigned for limitation of motion of the left elbow and for 
limitation of motion of the left shoulder.  This appeal 
involves the veteran's claim for an evaluation in excess of 
20 percent for his residual disability causing limitation of 
motion of the left shoulder.   As pointed out in the Board's 
June 2000 remand, the issue concerning limitation of motion 
of the left elbow is not on appeal before the Board. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990). 

The record shows that the veteran is right-handed.  His left 
(minor) shoulder disability is currently evaluated as 20 
percent disabling under Diagnostic Code (DC) 5201.  Under 
this code provision, a 20 percent evaluation is provided 
where motion of either arm is limited to the shoulder level, 
or where motion of the minor arm is limited to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires limitation of motion of the minor arm to 25 degrees 
from the side.  See 38 C.F.R. § 4.71a, DC 5201.  See 
38 C.F.R. § 4.71, Plate I (showing normal shoulder motion as 
extending from 0 to 180 degrees of forward elevation 
(flexion), 0 to 180 degrees of abduction, and 0 to 90 degrees 
of internal and external rotation).  

The veteran filed a claim for increased compensation benefits 
in August 1995 and was afforded a VA orthopedic examination 
in November 1995.  At that time, the examiner noted that 
subluxation and instability of the left shoulder were 
apparently present.  A clicking sensation was also heard in 
the shoulder with abduction and rotation of the left arm.  
The veteran indicated that pain was aggravated with heavy 
work, particularly pushing, pulling and other activities.  A 
physical examination revealed that the left shoulder was 
manifested by some anterior tearing, as well as soreness and 
pain with motion.  Although range-of-motion testing was 
performed, findings were incomplete.  In this regard, the 
examiner noted the following:  "He could flux his arm 8 
degrees, he could _______ a little bit with abduction and get 
his hand behind his head to about 120 degrees, internally and 
externally rotate about 60 degrees, extend 60 degrees, 
________ 30 degrees, with good rotator cuff strength." 
Anterior popping was present with abduction and external 
rotation.  The examiner concluded with a diagnosis of 
recurrent subluxation of the left shoulder. 

VA outpatient treatment reports show that X-rays of the 
veteran's left shoulder taken in January 1996 were normal.  
The veteran was next seen in April 1996 after falling out of 
bed and aggravating his left shoulder disability.  The 
veteran reported swelling of the left shoulder.  A physical 
examination revealed pain with abduction of the left arm at 
about 30 degrees.  He was unable to rotate the left arm.  The 
diagnostic assessment was questionable impingement or rotator 
cuff tear. 

At an April 1996 hearing, the veteran testified that he did 
not understand why X-rays of the left shoulder were normal.  
He stated that his left shoulder disability was manifested by 
pain in the shoulder joint and numbness from the shoulder to 
the fingers.  He reported decreased range of motion as well 
as daily popping, clicking and cracking.  He also said his 
shoulder would pop out of socket.  He explained that he was 
unable to lift anything with his left arm and could not 
perform chores around the house such as mowing the lawn and 
shoveling snow.   

When examined by VA in June 1997, the veteran reported pain, 
stiffness and instability of the left shoulder.  He said he 
had difficulty with normal activities and that symptoms 
increased with heavy use and weather changes.  Upon physical 
examination, tenderness, soreness and pain were present 
around the shoulder joint.  However, neither atrophy nor 
instability was present.  Range-of-motion testing showed 70 
degrees of abduction and 90 degrees of internal and external 
rotation.  Pain was present with abduction and flexion.  The 
rotator cuff muscles exhibited excellent strength.  X-rays 
revealed only mild degenerative changes in the left shoulder.  
The diagnosis was residual injury of the left shoulder. 

The veteran also testified at a hearing held before the 
undersigned member of the Board in April 2000.  The veteran 
stated that his symptoms included pain, swelling, and 
limitation of motion to where he could move his left arm no 
more than twelve to fifteen inches from his waist.  He also 
described episodes in which the shoulder joint would 
dislocate and pop back into the socket.  He denied crepitus 
and grinding. 

Pursuant to the Board's remand, the veteran was afforded two 
additional VA orthopedic examinations.  At a May 2001 
examination, it was noted that the veteran had a chronic 
problem with pain, tenderness, soreness and limitation of 
motion of the left shoulder.  The veteran was able to do 
normal daily activities but had difficulty using his left 
arm.  A physical examination revealed atrophy around the 
musculature of the left shoulder.  Range-of-motion testing 
showed 65 degrees of flexion, 45 degrees of abduction, and 45 
degrees of internal and external rotation.  Pain and 
tenderness were present with all attempted motion.  X-rays 
revealed early minimal degenerative arthritic changes of the 
left acromioclavicular and shoulder joints.  The diagnosis 
was "residual fracture, left humerus, with loss of motion, 
left shoulder." 

When examined in April 2003, the veteran's left arm 
demonstrated 40 degrees of abduction, 10 degrees of extension 
and 15 degrees of rearward extension.  The examiner noted 
that motion caused severe pain in the shoulder but that the 
veteran was able to perform activities of daily living.  The 
diagnosis was "capsular contracture of the left elbow, 
frozen left shoulder."  The examiner commented that the 
veteran's left upper extremity was quite disabled and had 
very little actual use except for his hand which was still 
functioning. 

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 30 percent 
evaluation for the veteran's left shoulder disability.  As 
noted above, a 30 percent evaluation under DC 5201 requires 
that limitation of motion of the minor arm be limited to 25 
degrees from the side (abduction).  The Board notes that the 
medical evidence outlined above, however, shows that the 
veteran's left arm has consistently demonstrated abduction 
greater than 25 degrees.  The veteran's left arm exhibited 70 
degrees of abduction when examined in June 1997, 45 degrees 
of abduction when examined in May 2001, and 40 degrees of 
abduction when examined in April 2003.  

However, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Section 4.40 provides, in pertinent 
part, that it is "essential that the examination on which 
ratings are based" adequately portray the "functional loss" 
accompanying the purportedly disabling condition which is the 
subject of the claim.  In defining that term, the regulation 
further states that functional loss may be due to "pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant" and that a joint "which becomes 
painful on use must be regarded as seriously disabled".  
Section 4.45 states that to determine the factors causing 
disability of the joints inquiry must be directed toward, 
inter alia, "[p]ain on movement".  38 C.F.R. § 4.45(f).  
Thus, pain on use is as important in rating an orthopedic 
disability as is limitation of motion, since "functional loss 
caused by either factor should be compensated at the same 
rate.  Hence, under the regulations, any functional loss due 
to pain is to be rated at the same level as the functional 
loss where flexion is impeded."  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991)

In this regard, the Board notes that the veteran's left 
shoulder has exhibited some weakened movement and loss of 
motion due to pain.  The Board notes, for example, that some 
atrophy around the musculature of the left shoulder has been 
observed, and that a VA examiner in April 2003 described 
severe pain of the veteran's left arm with motion.  With 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 and based on the above-described findings and the 
demonstrated significant limitation of motion of the left 
shoulder, the Board finds that such symptomatology more 
nearly approximates the criteria set forth under Diagnostic 
Code 5201 for a 30 percent disability evaluation.  In light 
of these findings, the Board finds that a 30 percent 
evaluation is in order in this case. 

While the Board has considered whether a rating higher than 
30 percent would be appropriate in this case, the Board finds 
that no other diagnostic code pertaining to the shoulder 
affords the veteran a disability evaluation greater than 30 
percent when the facts of this case are considered.  There is 
no evidence that the veteran's left shoulder has been 
manifested by ankylosis; despite the description of a frozen 
shoulder on most recent examination, the veteran clearly has 
motion in that joint.  Further, the record does not show 
impairment of the humerus involving fibrosis union, nonunion, 
or loss of head of the flail shoulder.  See 38 C.F.R. 
§ 4.71a, DCs 5200, 5202 (2001).  The Board notes that DC 8518 
provides a 40 percent evaluation where evidence shows 
complete paralysis of the circumflex nerve (minor arm).  See 
38 C.F.R. § 4.124a.  However, no significant neurological 
findings have been reported that would warrant an evaluation 
in excess of 30 percent.

In conclusion, the Board finds that the evidence supports an 
evaluation of 30 percent for the veteran's fracture of the 
left humerus, with limitation of motion of the left shoulder.  

III.  PTSD

The record shows that the veteran also suffers from PTSD as a 
result of the motor vehicle accident in service.  In January 
1996, the RO granted service connection for PTSD and assigned 
a 10 percent evaluation, effective August 23, 1995.  This 
appeal ensued after the veteran disagreed with the initial 10 
percent evaluation.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (when a claim arises from a claimant's disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence).

In an April 1996 decision, the RO granted a temporary total 
(100 percent) evaluation for the veteran's PTSD from January 
16, 1996 to February 29, 1996, for a period of 
hospitalization in excess of 21 days.  The RO restored the 
prior 10 percent evaluation following this period.  In a 
decision issued on July 10, 1996, the RO granted another 
temporary total evaluation from May 14, 1996 to June 30, 
1996.  In a decision issued on July 22, 1996, the RO granted 
an increased evaluation to 30 percent for the veteran's PTSD, 
effective July 1, 1996.  

Thereafter, the RO assigned two temporary total evaluations 
from April 7, 1998 to April 29, 1998, and from May 24, 2000 
to July 1, 2000, for periods of hospitalization in excess of 
21 days.  After each period, the RO restored the 30 percent 
evaluation.  Finally, in a supplemental statement of the case 
issued in April 2003, the RO granted an increased evaluation 
to 70 percent for the veteran's PTSD, effective October 18, 
1999. 

As a result of this procedural background, three issues must 
be adjudicated: (1) entitlement to an evaluation in excess of 
10 percent for PTSD for the period from August 23, 1995 until 
May 13, 1996; (2) entitlement to an evaluation in excess of 
30 percent for PTSD for the period from July 1, 1996 until 
October 17, 1999; and (3) entitlement to an evaluation in 
excess of 70 percent for PTSD for the period since October 
18, 1999.

A.  Legal Criteria 

At the time the veteran's original claim was filed, PTSD was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9411 (1996).  Under this formula, a 10 evaluation 
was assigned where there was emotional tension or other 
evidence of anxiety productive of mild social and industrial 
impairment, but not to such a degree as to warrant a 30 
percent rating.  See 38 C.F.R. § 4.132, DC 9411.

A 30 percent evaluation required definite or "moderately 
large" impairment in the ability to establish or maintain 
effective and wholesome relationships with people, with 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite impairment.  Id.  The VA General Counsel, 
in response to an invitation by the Court to construe the 
term "definite" in a manner that would quantify the degree of 
impairment, concluded that "definite" is to be construed as 
"distinct, unambiguous, and moderately large in degree."  It 
represents a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also, Hood 
v. Brown, 4 Vet. App. 301 (1993). 

A 50 percent evaluation was appropriate where the ability to 
establish and maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency were so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation was warranted 
for psychoneurosis manifested by severe impairment of social 
and industrial adaptability.  See 38 C.F.R. § 4.132.

A 100 percent (total) disability rating was assigned under 
the former criteria: (1) where the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, (2) where there 
existed totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or (3) where the individual was 
demonstrably unable to obtain or retain employment.  Id.  
Each of the above three criteria provided an independent 
basis for granting a 100 percent schedular evaluation for 
PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

During the course of this appeal, VA issued new regulations 
for the evaluation of psychiatric disabilities, effective as 
of November 7, 1996.  The Board is generally required to 
evaluate the veteran's claim under both the old criteria in 
the VA Schedule for Rating Disabilities and the current 
regulations when such criteria change during the course of an 
appeal.  As will be discussed below, however, since the Board 
finds that the veteran's PTSD warrants a 100 percent 
evaluation under the former criteria for the entire period 
since July 1, 1996, a discussion concerning the application 
of the new criteria is not necessary.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); see also VAOPGCPREC 3-00 
(stating that the Board can apply the prior regulation to 
rate the veteran's disability for periods both preceding and 
subsequent to the effective date of the regulatory change if 
more favorable to the veteran's pending claim).



B.  Increased Evaluation From August 23, 1995 to May 13, 1996

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's PTSD meets the criteria for a 
30 percent evaluation for the period from August 23, 1995 
until May 13, 1996.  

The only relevant evidence of record during this period is a 
November 1995 VA psychiatric examination report and several 
VA outpatient treatment reports.  At his November 1995 VA 
examination, the veteran reported periods of depression 
involving irritability, poor sleep, a fear of driving, a fear 
of suicide, and temper tantrums at home.  He indicated that 
he been married for eighteen years, but later indicated that 
he and his wife were separated.  His wife stated that she was 
afraid of the veteran because of his temper tantrums, 
relating one incident in which he tore up his shirt in the 
corner of the house.  Although not discussed during the 
interview, the record shows that the veteran stopped working 
in 1990 due to a back injury.   

A mental status examination revealed that the veteran's mood 
was irritable, his affect was appropriate, and his thoughts 
were clear, coherent and relevant.  His speech had good 
volume.  He reported a twenty-year history of nightmares and 
said he often heard voices telling him to kill himself, which 
the examiner believed was an element of dramatization, as he 
had full control over this and had never attempted to respond 
to the voices.  The veteran was fully alert and oriented, 
with no sign of organic disease, and his memory was intact.  
The examiner concluded with a diagnosis of PTSD, chronic, 
mild to moderate.  The examiner also assigned a Global 
Assessment of Functioning (GAF) score of 60.  

The veteran was seen at the VA Mental Health Clinic an Ann 
Arbor on several occasions from January 1996 to April 1996 
for complaints associated with PTSD and depression.  The 
veteran appeared with his wife during a session in March 
1996, at which time he voiced concerns over his finances.  It 
was noted that the veteran raised his voice during the 
session while using vulgar and profane language.  At a 
session in April 1996, the veteran was tearful "in 
describing getting news that he has misplaced blame at Post 
Office."  In another session later that month, the veteran 
described an argument he had had with his daughter concerning 
her attire she planned to wear to a church function.  It was 
noted that the veteran's language was coarse, which reflected 
his feelings of anger.  He said he "thought thru suicide and 
reasoning against."  

Based on the foregoing, the Board finds that the veteran's 
PTSD is more than mild under the applicable criteria, and 
more closely approximates definite or moderately large social 
and industrial impairment.  In this regard, the veteran 
reported that he suffered from periods of depression 
involving irritability, poor sleep, a fear of driving, a fear 
of suicide, and temper tantrums at home.  This can fairly be 
said to result in definite or moderately large industrial and 
social impairment.  Accordingly, the Board concludes that the 
schedular requirements for a 30 percent rating for PTSD have 
been met for the period from August 23, 1995 until May 13, 
1996.

In reaching this decision, the Board has also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 30 percent during this period.  None of the 
evidence outlined above shows that the veteran's PTSD 
resulted in considerable impairment of social and industrial 
adaptability, as required for a 50 percent evaluation.  The 
mental status examination performed in November 1995 revealed 
that the veteran was fully alert and oriented, that his 
affect was appropriate, that his memory was intact, and that 
his speech was normal.  Although he reported hearing voices 
telling him to kill himself, the examiner noted that the 
veteran was able to control these voices which he had never 
acted upon.  The veteran was also assigned a GAF score of 60 
a score, which contemplates moderate symptoms (e.g. flat 
affect, circumstantial speech, and occasional panic attacks), 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends and conflicts with peers and 
co-workers).  See Quick Reference to the Diagnostic Criteria 
from DSM-IV 46-47 (1994).  Accordingly, the Board finds that 
the veteran's PTSD is most consistent with a 30 percent 
evaluation for the period from August 23, 1995 until May 13, 
1996.  



C.  Increased Evaluation Since July 1, 1996

The Board finds that the veteran's PTSD meets the criteria 
for a 100 percent evaluation for the entire period since July 
1, 1996.  In particular, the Board finds that the evidence, 
as set forth below, shows that the veteran has been unable to 
obtain or retain employment due to his PTSD since July 1, 
1996.  

The Board finds significant that, since July 1, 1996, the 
veteran was hospitalized on five separate occasions by VA for 
psychiatric problems involving PTSD symptoms.   Although the 
veteran was assigned temporary total evaluations for several 
of these admissions, they no doubt reflect the veteran's 
overall inability to function during this entire period.  

The veteran was hospitalized from May to June of 1996 after 
reporting homicidal ideation involving his coworkers at the 
U.S. Postal Service.  He also reported suicidal ideation, 
nightmares, flashbacks, and intense anger.  The diagnoses 
included PTSD, severe, chronic, and major depression.  The 
veteran was assigned a GAF score of 35, which indicates some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  See Quick Reference to the Diagnostic 
Criteria from DSM-IV 46-47 (1994) (emphasis added).  

At a June 1997 VA psychiatric examination, it was noted that 
the veteran's PTSD had been getting progressively worse until 
he was eventually hospitalized in 1995 after disclosing his 
desire to kill people at the Post Office.  A mental status 
examination revealed that the veteran was delusional, with 
both auditory and visual hallucinations.  However, a special 
psychological assessment revealed that the veteran may have 
been exaggerating his symptoms.  The diagnoses included 
chronic PTSD and dysthymic disorder.  A GAF score of 45 was 
assigned.   

In a March 1998 letter, a VA psychologist disagreed that the 
veteran had been exaggerating his symptoms to appear worse 
than he really was.  The psychologist explained that any 
exaggeration on the veteran's part was an appeal for help, 
but co-existed with genuine psychotic symptoms.  According to 
the psychologist, the veteran struggled daily with suicidal 
ideation, delusional thinking and severe depression.  The 
psychologist also recommended long-term antipsychotic 
medication.  

The veteran was also hospitalized by VA in July 1997, in 
April 1998, and in October 1999 for PTSD symptoms.  The 
veteran's level of emotional pain is reflected in a statement 
made during his July 1997 admission, when he said, "I can't 
go on this way anymore."  The veteran also received VA 
outpatient treatment during this period for PTSD.   

At a May 2001 VA psychiatric examination, the diagnoses 
included PTSD; major depression, recurrent type, with 
psychosis; and history of polysubstance abuse.  The veteran 
was afforded an additional VA psychiatric examination in 
April 2003 to determine the effect his PTSD had on his 
ability to work.  The examiner diagnosed the veteran as 
having (1) major depression versus bipolar disorder, with 
periods of more intensified depression, and (2) PTSD, 
chronic, moderately severe.  The examiner then opined that 
the veteran was unemployable. 

Based on the foregoing, it is evident that the veteran's PTSD 
has rendered him unemployable for the entire period since 
July 1, 1996.  The record shows that the veteran has been 
hospitalized on five separate occasions for PTSD and other 
related psychiatric disorders.  Although the veteran's 
suffers from psychiatric disorders other than PTSD, namely 
major depression, dysthymic disorder and polysubstance abuse, 
no medical professional has delineated which symptoms are due 
to PTSD and which symptoms are due to these other nonservice-
connected disorders.  Therefore, the Board is required to 
attribute all signs and symptoms to the veteran's PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (holding  that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition).   

In addition, mental status examinations during this period 
show that the veteran has had periods of delusional thinking 
with suicidal and homicidal ideation.  While the record shows 
that the veteran stopped working for the U.S. Postal Service 
in 1990 due to a back injury, the fact that he was 
hospitalized after expressing homicidal thoughts concerning 
several former coworkers clearly shows that he is unable to 
return to work regardless of any back disability that 
initially caused him to stop working.  A VA examiner in April 
2003, moreover, reviewed the claims file, interviewed the 
veteran and conducted a mental status examination before 
concluding that the veteran was unemployable.  Accordingly, 
the Board finds that the veteran's PTSD warrants a 100 
percent evaluation for the entire period since July 1, 1996.  

In conclusion, the Board finds that a 30 percent evaluation 
for PTSD is warranted for the period from August 23, 1995 
until May 13, 1996, and that a 100 percent evaluation for 
PTSD is warranted for the entire period since July 1, 1996.  

IV.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  In 
this case, the evidence shows that the stopped working at the 
U.S. Postal Service because of a back injury.  The Board has 
also assigned a 100 percent evaluation for PTSD since July 1, 
1996.  Thus, further development in keeping with the 
procedural actions outlined in 38 C.F.R.  § 3.321(b)(1) 
(2002) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  


ORDER

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for a fracture of 
the left humerus, with limitation of motion of the left 
shoulder, is granted. 

Subject to the laws and regulations governing the payment of 
monetary benefits, a 30 percent evaluation for PTSD is 
granted for the period from August 23, 1995 until May 13, 
1996.  

Subject to the laws and regulations governing the payment of 
monetary benefits, a 100 percent evaluation for PTSD is 
granted for the entire period since July 1, 1996.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

